Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10 of U.S. Patent No. US 10623169 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application substantially recites the same subject matter as claim 1 of the patent.  Differences between the claims merely amount to semantics.  For instance, in the patent, when the transmission modes of the first and second subframes are different, downlink data is not received in at least one TTI included in the second subframe.  With regard to the instant application, downlink data is only received in TTIs belonging to either of both subframes when the transmission modes of both subframes are the same.  The Examiner points out that the patent claim is essentially stating that downlink data can only be 
Claim 2 of the instant application is substantively similar and/or readily derivable from claim 2 of the patent.
Claim 3 of the instant application is substantively similar and/or readily derivable from claim 1 of the patent.
Claim 4 of the instant application is substantively similar and/or readily derivable from claim 3 of the patent.
Claim 5 of the instant application is substantively similar and/or readily derivable from claim 4 of the patent.
Claim 6 of the instant application is substantively similar and/or readily derivable from claim 1 of the patent.
Claim 7 of the instant application is substantively similar and/or readily derivable from claim 7 of the patent.  See Examiner’s remarks regarding instant claim 1 above.
Claim 8 of the instant application is substantively similar and/or readily derivable from claim 8 of the patent.
Claim 9 of the instant application is substantively similar and/or readily derivable from claim 7 of the patent.
Claim 10 of the instant application is substantively similar and/or readily derivable from claim 9 of the patent.
Claim 11 of the instant application is substantively similar and/or readily derivable from claim 10 of the patent.
Claim 12 of the instant application is substantively similar and/or readily derivable from claim 7 of the patent.
Claim 13 of the instant application is substantively similar and/or readily derivable from claim 7 of the patent.  See Examiner’s remarks regarding instant claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415